Citation Nr: 0525054	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  01-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral strain.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
July 1992 and February 1997 to June 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, wherein, in relevant part, service connection for 
lumbosacral strain was granted and rated at zero percent, 
effective June 14, 2000. 

In September 2002, the zero percent rating was increased to 
20 percent, effective June 14, 2000.  Because the veteran has 
disagreed with the initial rating, separate ratings can be 
assigned for separate periods of time based on facts found--a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  As such, the issue on appeal is as 
stated on the title page.  Id.; AB v. Brown, 6 Vet. App. 35 
(1993).  

In August 2001 and October 2003, the Board remanded the claim 
for additional evidentiary development.  After completing the 
Board's remand requests and readjudicating the claim, the 
matter remains denied and has been returned for appellate 
review. 

On VA examination in February 2004, the VA examiner indicated 
that the veteran was unemployable due to his lumbosacral 
strain.  The evidence raises the issue of entitlement to a 
total rating based on individual unemployablity due to 
service-connected disability.  The matter is referred to the 
RO for appropriate action.


FINDING OF FACT

Since service connection has been in effect, the veteran's 
lumbosacral strain has been productive of limitation of 
motion with severe functional impairment due to chronic pain 
radiating to the legs, muscle spasms, weakness, and 
fatigability.


CONCLUSION OF LAW

The criteria for an initial rating to 40 percent but no more 
for lumbosacral strain have been met since service connection 
has been in effect.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (prior to September 2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004) DeLuca v. 
Brown, 8 Vet. App. 202 (1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that an increased rating for his 
lumbosacral strain is warranted because he experiences 
increased difficulty with sitting, standing, walking, 
bending, and stooping.  He maintains that all activities 
cause severe discomfort and pain.

By rating decision dated in July 2000 service connection for 
lumbosacral strain was granted and under 38 C.F.R. § Part 4, 
Diagnostic Code 5295 rated as noncompensably disabling 
effective June 14, 2000.  In September 2002, the zero percent 
rating was increased to 20 percent, effective June 14, 2000.  
Because the veteran appealed the RO's determination at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  During this appeal, the regulations related 
to the veteran's service-connected back disability have 
changed.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  The Board will apply both 
the old criteria of the VA Schedule for Rating Disabilities 
and the current regulations in order to ascertain which 
version would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre- dates or post-dates a pertinent change to 
VA's rating schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Under the new rating formula, lumbosacral strain is rated 
under Diagnostic Code 5237.  Diagnostic Code 5237 should be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  

Old Regulations
The 20 percent rating for the veteran's back disability was 
based upon the RO's assessment of his disability as it 
related to 38 C.F.R. § 4.71a, Diagnostic Code 5295 in effect 
prior to September 2003.  Under the pre- September 26, 2003 
criteria, Diagnostic Code 5295 provides that a 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

The criteria for an increased rating under the old Diagnostic 
Code 5295 provisions have not been met.  Since service 
connection has been in effect, there is no evidence of record 
demonstrating lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above-noted manifestations with abnormal mobility on forced 
motion.  

For instance, on VA examination in April 2000, no tenderness, 
muscle spasm, or limitation of motion was detected, and x-ray 
findings were normal.  Although VA outpatient treatment 
reports and medical reports from Magnolia Outpatient 
Rehabilitation dated from 2000 to 2004 reflect that the 
veteran received pain management treatment, to include 
physical therapy, for low back pain and muscle spasms, the 
reports do not show that the veteran's clinical picture is 
illustrative of the above-mentioned requirements.  Moreover, 
VA examinations conducted in November 2001 and February 2004 
do not show that the veteran's clinical picture more nearly 
approximates the requirements for a 40 percent evaluation 
under Diagnostic Code 5295.  As such, the criteria for an 
increased rating under this provision have not been met.

The provisions of the former Diagnostic Code 5292 have also 
been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Diagnostic Code 5292 provides a 20 percent 
evaluation for moderate limitation of motion of the lumbar 
spine and a 40 percent evaluation for severe limitation of 
motion.  Functional impairment which interferes with 
lifestyle and employment activities and supported by adequate 
pathology is recognized as resulting in disability.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Thus, the Board must consider whether a higher 
disability rating is warranted on the basis of additional 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joint.  Id.

Under this provision, the criteria for an initial rating to 
40 percent have been met since service connection has been in 
effect.  The evidence is replete with both positive and 
negative evidence.  As such, when resolving doubt in the 
veteran's favor and considering with the mandates of DeLuca, 
the evidence demonstrates that the veteran's lumbosacral 
strain is productive of severe functional impairment.  

As noted, the record contains positive and negative evidence.  
VA examination in April 2000 revealed a lumbosacral strain 
without tenderness, muscle spasm, or limitation of motion, 
but in a November 2000 medical report, a physician from the 
Hillman Clinic wrote that the veteran was totally incapable 
of bending, stooping, pulling or pushing because of his back 
disorder.  In November 2001, the veteran's spouse wrote that 
the veteran's back disability, among other things, had 
increased in severity and that he had difficulty getting out 
of bed over several days.  A December 2001 cardiology report 
from D. N., M.D., reflects essentially normal musculoskeletal 
findings in pertinent part, but VA outpatient treatment 
reports and medical reports from Magnolia Outpatient 
Rehabilitation dated from 2000 to 2002 reflect that the 
veteran continuously receive pain management treatment, to 
include physical therapy and transcutaneous electrical nerve 
stimulation (TENS).  It is also noted that the reports 
contain clinical entries showing that the veteran had good 
range of motion despite the presence of mild bilateral spasms 
and tenderness to deep palpation over the sacroiliac joints 
and a normal physical examination with an impression of 
chronic pain secondary to degenerative joint disease.  See VA 
clinical entries dated in February 12, 2001; March 2, 1001; 
and March 20, 2001.  

Also of record is a medical report from F. Q., M.D., dated in 
February 2001, wherein the veteran reportedly experienced 
episodic muscle weakness over a few hours and up to half of 
the day.  The veteran also stated that his low back pain 
interfered with his hobbies.  He felt exhausted at all times 
and lacked a sexual drive.  The clinical reports also show 
that the veteran continued to receive epidural shots for low 
back pain.  Additionally, on VA examination in November 2001, 
the veteran continued to complain of pain with severe 
functional impairment.  Physical examination revealed 
moderate limitation of motion without evidence of atrophy or 
pain radiating to the lower extremities.  The VA examiner 
reported that no neurological deficits, loss of coordination, 
and weakness were noted, but during flare-ups, the veteran's 
level of function and endurance could be limited.   

On VA examination in February 2004, range of motion initially 
appeared slightly limited and the examiner noted that 
clinically no evidence of injury disease of the muscle, 
tendon, or nerve was present.  However, there are 
inconsistencies in that same report, later in the examination 
report, the VA examiner noted that pain was present on all 
movement; that the veteran reportedly could not perform 
household chores that required any type of bending; and that 
during repetitive bending and extending of the lumbar spine, 
the veteran could have a 25 percent loss of motion and an 
additional 25 percent loss during flare-ups.  More 
importantly, VA outpatient treatment reports dated from 2003 
to 2004 establish that the veteran continues to receive 
treatment for pain.  The medical entries reflect that the 
veteran received lumbar epidural injections, and was referred 
for TENS, acupuncture, and other pain management treatment.  

Given the above discussed evidence, showing at least moderate 
limitation of motion by history, that the veteran has 
received and continues to receive pain management treatment, 
and the veteran's appellate assertions which consistently 
maintain that he experiences severe functional impairment in 
his lifestyle and employment because of limitations due to 
his back disorder, the benefit-of-the-doubt doctrine is 
applicable.  As such, the criteria for a rating to 40 percent 
since service connection has been in effect have been met.  
38 C.F.R. § 4.71a, Diagnostic Code 5292; DeLuca v. Brown, 
8 Vet. App. 202; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

New Regulations
As noted above, effective September 26, 2003, VA revised the 
criteria for evaluating general diseases and injuries of the 
spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of height warrants a 10 percent 
disability rating.  Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Forward flexion of the cervical spine 15 
degrees or less; or favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability rating.  
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004)).

In order to merit a 40 percent rating in this case, the 
evidence must demonstrate forward flexion of the 
thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a rating of 40 percent or more under the new regulations 
have not been met.  Ankylosis of any section of the spine, 
favorable or unfavorable, has never been demonstrated in the 
medical record.  When examined by VA in February 2004, 
forward flexion (or bending) was to 84 degrees with pain.  
Forward flexion was limited to 40 degrees without complaint 
when the veteran was examined by VA in 2001; this finding 
does not approximate what is required for a 40 percent rating 
or greater under 5237.  

Further, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective September 23, 2002), 5243 (in effect after 
September 26, 2003) are not applicable.  Although private 
treatment records dated in February 2002 record diagnoses of 
herniated nucleus pulposus of the lumbar spine, the evidence 
overall establishes that the veteran has degenerative joint 
disease, not degenerative disc disease of the lumbar spine or 
anklyosis of the thoracolumbar spine or entire spine.  As 
indicated above, on VA examinations in April 2000 and in 
February 2004, x-ray findings were normal.  See also VA 
outpatient treatment reports dated from 2000-2004.  
Accordingly, consideration in this regard is not warranted. 

It is also acknowledged that the medical reports from the 
Hillman Clinic dated from 2001 to 2002 suggest that the 
veteran's fecal incontinence may be related to his back 
disorder.  However, the clinical data do not substantiate 
that assertion.  As indicated, intervertebral disc syndrome 
is not present, and VA examination reports and outpatient 
treatment reports dated from 2002 to 2004 are negative in 
this regard.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 to 
5243, Note (1), (in effect after September 26, 2003).  No 
consideration in this regard is warranted.

The provisions of 38 C.F.R. § 3.321 have been considered.  In 
this case, there is no evidence of frequent hospitalization 
or marked interference with employment that is exceptional so 
as to preclude the use of the regular schedular rating 
criteria.  Therefore, an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  

Compliance with 38 U.S.C.A. § 5103 requires that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  In this case, the October 2001 VCAA 
letter was sent to the veteran after the RO's initial July 
2000 rating decision.  The initial AOJ decision was made 
before November 9, 2000, the date the VCAA was enacted.  VA 
believes Pelegrini II is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons discussed below.

The veteran has been notified of the information and medical 
or lay evidence needed to substantiate his claim.  By rating 
decisions dated in July 2000 and September 2002, Statement of 
the Case dated in September 2000, Supplemental Statements of 
the Case dated in September 2002 and October 2004, and VA 
letters dated in October 2001 and January 2004, VA apprised 
the veteran of the law applicable in adjudicating the appeal, 
the reasons and bases for the VA decision, and the 
information and evidence needed to substantiate the claim.  
In a letter dated in October 2001, VA informed the veteran of 
his and its duties and responsibilities in developing his 
claim as required by the VCAA.  VA indicated that it would 
obtain medical records, employment records, or records from 
other Federal agencies, and that it would provide a medical 
examination or obtain a medical opinion, if necessary.  As to 
the veteran's responsibilities, he was essentially instructed 
to provide all of the evidence he had in his possession to 
substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 1112.  ."  Here, 
the intent of Pelegrini and discussion therein means that the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim; this has been accomplished in 
this case

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records associated with 
active duty, reports of VA medical reports, to include 
examination reports, dated from 2000 to 2004 and private 
medical reports dated from 2000 to 2002.  The veteran has not 
identified any outstanding evidence which could be used to 
support the issue on appeal.  VA has met its duty to assist 
the veteran in the development of this appeal and there is no 
need for further development.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(d).

No prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to an initial rating to 40 percent for 
lumbosacral strain since June 14, 2000 is granted, subject to 
the regulations pertinent to the disbursement of monetary 
funds.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


